Name: Council Regulation (EEC) No 3925/92 of 20 December 1992 allocating, for 1993, certain catch quotas between the Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No L 397 / 63 COUNCIL REGULATION (EEC) No 3925 /92 of 20 December 1992 allocating, for 1993 , certain catch quotas between the Member States for vessels fishing in Faroese waters THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas , to ensure efficient management of the catch possibilities available , they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 3760 / 92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities ( 2 ), as amended by Regulation (EEC) No 3483 / 88 (3 ), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( 1 ), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas , in accordance with the procedure provided for in the Agreement on fisheries between the European Economic Community , of the one part , and the Government of Denmark and the Home Government of the Faroe Islands , of the other part , the two parties have held consultations on their mutual fishing rights for 1993 ; Whereas , as a result of these consultations , the two Parties have agreed on an arrangement for 1993 whereby certain catch quotas are allocated to Community vessels in the Faroese fishing zone; Whereas it is for the Community to lay down, in ' accordance with Article 3 of Regulation (EEC) No 170/ 83 , the conditions subject to which these catch quotas may be used by Community fishermen ; Article 1 1 . From 1 January to 31 December 1993 catches taken by vessels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faroe Islands , under the arrangement on reciprocal fishing rights for 1993 between the Community and the Faroe Islands, shall not exceed the quotas set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1992. For the Council The President J. GUMMER (2) OJ No L 207 , 29 . 7 . 1987 , p. 1 . (3 ) OJ No L 306 , 11 . 11 . 1988 , p. 2 .( i ) OJ No L 389 , 31 . 12 . 1992 , p. 1 . No L 397 / 64 Official Journal of the European Communities 31 . 12 . 92 ANNEX Allocation of Community catch quotas in Faroese waters for 1993 , as referred to in Article 1 (in tonnes) Species Communitycatch quotas Quotas allocated to Member States Cod and haddock 500 France 60 Germany 10 United Kingdom 430 Saithe 2 500 Belgium 50 France 1 510 Germany 310 Netherlands 50 United Kingdom 580 Redfish 7 000 Belgium 50 France 435 Germany 6 440 United Kingdom 75 Blue ling and ling 3 600 ( 1 ) France 2 340 Germany 1 055 United Kingdom 205 Blue whiting 25 000 Denmark 1 1 000 France 1 Germany r 3 000 Netherlands J United Kingdom 11 000 Flatfish 1 000 (2) France 140 Germany 180 United Kingdom 680 Mackerel 5 780 Denmark 5 780 Other species 760 France 275 Germany 305 United Kingdom 180 ( ] ) By-catches of roundnose grenadier and black scabbard to be counted against this quota . ( 2 ) Including Greenland halibut.